Citation Nr: 0101348	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-17 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to 
September 1968, and died in April 1984.  The appellant is his 
mother.

By rating decision dated May 1993, the Regional Office (RO) 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  She was notified of this 
decision and of her right to appeal by a letter dated the 
following month, but a timely appeal was not filed.  Service 
connection for the cause of the veteran's death was again 
denied by the RO in rating decisions in June 1995 and January 
1997.  In each decision, the RO concluded that the evidence 
submitted by the appellant was not new and material, and the 
claim for service connection for the cause of the veteran's 
death remained denied.  By letter dated January 1997, the 
appellant was advised that her claim was denied, and she was 
furnished her appellate rights.  A timely appeal was not 
received.

Subsequently, the appellant submitted additional evidence, 
seeking to reopen her claim for service connection for the 
cause of the veteran's death.  In a rating decision dated 
June 1998, the RO again found that the additional evidence 
was not new and material, and the claim remained denied.  The 
appellant has appealed this determination to the Board of 
Veterans' Appeals (Board).  

The Board points out that in a supplemental statement of the 
case issued in July 2000, the RO addressed the issue of 
service connection for the cause of the veteran's death.  It 
appears that the RO may have found that the evidence was new 
and material, but the claim was still denied.  However, under 
Barnett and Fulkerson, the Board is not bound by the RO's 
determination in this regard, and the Board must also review 
whether new and material evidence has been submitted to 
reopen the appellant's claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. 
App. 268, 269-70 (1999) (per curiam) (setting aside a Board 
decision to enable the Board to observe the procedure 
required by law for reopening of final RO decisions).

The Board notes that the veteran's claims folder was 
apparently lost at one point, and has been rebuilt.  


FINDINGS OF FACT

1. By decision in January 1997, the RO determined that the 
appellant's claim for service connection for the cause of the 
veteran's death was not reopened, as the additional evidence 
was not new and material.  She was provided with notice of 
this adverse decision and of her appellate rights in January 
1997, but did not initiate an appeal of the rating decision.

2. The evidence added to the record since January 1997 is 
cumulative and does not bear directly and substantially upon 
the subject matter of whether the evidence submitted by the 
appellant is new and material, and when considered alone or 
together with all the evidence, both new and old, has no 
significant effect upon the facts previously considered. 


CONCLUSION OF LAW

The evidence received since the January 1997 rating decision 
that denied service connection for the cause of the veteran's 
death, which is final, is not new and material, and the claim 
for this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Department of Veterans Affairs (VA) is required 
to review for its newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis in order to determine whether a claim 
should be reopened and readjudicated on the merits.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  In the present 
appeal, the appellant was informed of the last final 
disallowance of the claim for service connection for the 
cause of the veteran's death was January 1997.  Therefore, 
the Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence, which was of record at those times, and the 
evidence presented subsequently.  The prior evidence of 
record is vitally important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284 (1996), the Court indicated 
that the newly presented evidence need not be probative of 
all the elements required to award the claim, but need only 
tend to prove each element that was a specified basis for the 
last disallowance.  See also Hickson v. West, 12 Vet. 
App. 247, 251 (1999). 

The old evidence 

The available service medical records contain no complaints 
or findings pertaining to cardiovascular disease.  A general 
physical examination in April 1968 was within normal limits.  
On hospitalization for unrelated complaints in September 
1968, a chest X-ray study was within normal limits.  

The veteran was hospitalized in a private facility for 
unrelated symptoms from September to December 1968.  No 
pertinent complaints were reported.  A chest X-ray study was 
normal.  The hospital records contain no findings suggestive 
of cardiovascular disease.  An examination of the heart 
during the hospitalization revealed that heart sounds were 
fairly strong and regular.  No murmurs were appreciated.

An application for National Service Life Insurance dated 
March 1969 is of record.  A medical statement was attached 
and indicated that the veteran did not have cardia 
hypertrophy.  

Of record is a claim for disability insurance benefits dated 
May 1969.  A medical report attached to the claim reflects 
that a chest X-ray study was normal.

The veteran was admitted to a private hospital from May to 
July 1969.  An electrocardiogram was normal.  No pertinent 
diagnosis was made.

On private hospitalization from October 1969 to March 1971, 
an examination of the heart disclosed that heart sounds were 
regular in rate and rhythm.  There were no thrills or 
murmurs.  

A medical certificate and history dated June 1972 from a 
private physician is of record.  There were no findings 
concerning the cardiovascular system.

In statements dated June and August 1972, A.D.M., M.D., 
related that he had afforded the veteran a psychiatric 
examination.  He noted that the veteran was overactive.  A 
physical examination was essentially within normal limits, 
except for an unrelated problem.

Private chest X-ray studies dated from 1973 to 1984 have been 
associated with the claims folder.  No abnormality of the 
heart was found.

Outside Patients Record Cards dated from 1973 to 1984 are of 
record.  The veteran was seen in January 1984 for complaints 
of difficulty breathing on and off. An electrocardiogram was 
advised, and it was indicated that it was suggested that the 
consult a cardiologist.  When seen later that month, blood 
pressure was 158/80.

A report from a private facility indicates that the veteran 
was seen in April 1984 for complaints of body malaise and 
headache.  A myocardial infarction was noted.  

It was certified by a civil registrar that the veteran died 
in April 1984 at the age of forty.  The cause of death was 
cardiopulmonary arrest.  It was reported that the veteran 
stayed in the emergency room of a private hospital for about 
thirty minutes.  

An affidavit dated May 1993 was received from S.N., Sr.  He 
related that when he returned from service, the veteran 
stayed with his parents.  S.N. stated that he heard the 
veteran shout, talk by himself and cry.  He added that the 
veteran would roam around the house.  He concluded that the 
veteran's death was directly the result of a disease incurred 
in service.

Another affidavit dated May 1993 was received from M.F.R., 
M.D.  This was similar to the statement noted above.  In 
addition, the physician noted that he had been aware since 
February 1984 that the veteran had schizophrenia.  He 
reported that he saw the veteran on the day of his death and 
took him to the hospital.  His diagnosis was acute hepatic 
failure, secondary to alcoholic hepatitis.  He added that the 
veteran's condition was caused by his excessive intake of 
alcohol that, in turn, was the result of his mental 
deterioration.  

In June 1996, A.D.M., M.D. related that the veteran was his 
patient.  He was diagnosed as suffering from a mental 
disorder.  The veteran was observed to be overactive, doing 
some unnecessary movements such as jumping, running and 
shouting.  In April 1984 (on the day of his death), the 
veteran complained of sudden severe chest pain and difficulty 
breathing, and he was brought to the hospital for treatment.  
The above signs and symptoms were experienced by the veteran 
after doing some strenuous activities that might have 
triggered the attack.  He was referred to a cardiologist for 
management.

The RO decision 

By decision in January 1997, the RO found that the evidence 
submitted by the appellant was not new and material, and the 
claim for service connection for the cause of the veteran's 
death was not reopened and remained denied.  

The additional evidence

An affidavit dated August 1997 was received from F.L., Sr.  
He stated that beginning in late 1983, on many and frequent 
occasions thereafter, the veteran had to be restrained by 
several people to keep him from heavy exertions, particularly 
his penchant for his continuous jumps and leaps, as well as 
running until out of breath.  He would gasp for air and stop, 
fully exhausted.  F.L. related that he had been asked by the 
veteran's parents to help in holding and calming the veteran 
because he lived just three houses away.  

In an affidavit dated August 1997, V.L.A. stated that on many 
occasions, particularly during the early months of 1984, she 
was requested by the appellant to help calm the veteran, 
whose mania was to shout, jump up and down, run until 
exhausted and to many things that required extra effort.  She 
stated that she was a neighbor of the appellant.  

A certification dated January 1999 was received from a 
private hospital.  It was noted that the veteran was given 
immediate medical services at the emergency room of the 
hospital in April 1984.  It was indicated that the veteran 
was attended to in the emergency room for about thirty 
minutes, and that his death was due to cardiopulmonary 
arrest.  It was further reported that hospital records dated 
1987 and earlier were no longer available.  

Of record are duplicates of the veteran's Disability 
Insurance Claim, his National Service Life Insurance 
application, the October 1969 to March 1971 private hospital 
report, the medical certificate and history dated June 1972, 
and the outside patients record card dated July 1979 and 
January 1984.

In June 1999, the RO referred the veteran's claims folder to 
a Department of VA psychiatrist who was requested to furnish 
an opinion concerning the appellant's assertion that the 
veteran's service-connected mental condition was related to 
his death.  In addition, it was noted that the appellant 
argued that the veteran's psychiatric disability made him 
overactive and do strenuous activities that triggered a heart 
attack that led to his death. 

In June 1999, a VA psychiatrist concluded that the veteran's 
service-connected schizophrenia did not contribute and was 
not related to his death.  There was preexisting coronary 
heart condition for the veteran to succumb to death.

At the time of the veteran's death, service connection was in 
effect for schizophrenia, evaluated as 50 percent disabling.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).

The evidence received since the January 1997 rating decision 
consists of affidavits from two individuals, a report from a 
private hospital concerning the fact that the veteran was 
treated at that facility on the day of his death, duplicates 
of previously considered evidence and the opinion of a VA 
physician.  In this regard, the Board notes that the affiants 
each attested to the fact that they helped to calm the 
veteran after he engaged in what could be characterized as 
bizarre and strenuous activity.  The hospital certificate 
merely indicated that the veteran had been treated for a 
brief period of time prior to his death from cardiopulmonary 
arrest.  Of great significance is the fact that a VA 
physician opined that there was no relationship between the 
veteran's service-connected schizophrenia and his death from 
heart disease.  

The recently received medical evidence consists of evidence 
that was previously considered, or reflects treatment many 
years after service.  Accordingly, since the evidence that 
was before the RO in 1997 suggested these same facts, that 
is, that the veteran's death was due to cardiovascular 
disease that was first demonstrated many years after service, 
and that there is no etiological relationship to his service-
connected schizophrenia, the Board determines that these 
medical data are merely cumulative of evidence that was 
considered by the RO in 1997.  Since these pieces of medical 
evidence are not "new" evidence within the meaning of 
38 C.F.R. § 3.156(a), they do not provide a basis for 
reopening the claim.

The lay assertions in the record, including those of the 
appellant, to the effect that the veteran's cardiovascular 
disease was related to his service-connected schizophrenia 
are neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not serve as a 
basis on which to reopen a claim for service connection.  In 
any event, the appellant's statements in this regard are 
reiterative of statements previously considered by the RO at 
the time of the January 1997 rating decision.  In other 
words, the current assertions are cumulative evidence as they 
contain essentially the same assertions as those considered 
by the RO in its prior decision.

With respect to the affidavits of record, the Board concedes 
that the affiants are competent to testify concerning their 
observations.  However, they are not competent to comment 
about any conclusions based thereon.  Thus, where the 
determinant issue involves a question of medical diagnosis or 
causation, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
held that a lay party is not competent to provide an opinion 
as to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In any event, the 
Board finds that the information contained in these 
affidavits, namely, that the veteran suffered from observable 
psychiatric symptomatology, was already considered by the RO 
at the time of the previous decision.  Thus, these affidavits 
are cumulative evidence which does not provide a basis on 
which to reopen the claim.

Since the evidence submitted since the RO's determination of 
January 1997, when viewed in conjunction with all the other 
evidence of record, does not tend to offer a competent 
opinion that establishes that the veteran's death was related 
in any way to service, or his service-connected 
schizophrenia, it is merely cumulative and redundant, and has 
no significant effect upon the facts previously considered.  
As such, it is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 5108.

In reaching its decision, the Board has considered whether 
additional action is necessary pursuant to the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  However, that provision 
provides in pertinent part that the Secretary is not required 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  As set forth 
above, no such evidence has been submitted.  Moreover, the 
Board notes that the appellant has been advised of the 
information or evidence not previously provided to VA that is 
necessary to substantiate the claim, but she has specifically 
identified no additional evidence which could serve to reopen 
her claim.  Consequently, the Board sees no reasonable 
possibility that any further assistance to the appellant 
would aid in substantiating the claim and finds that no 
additional action is necessary under the Veterans Claims 
Assistance Act of 2000.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death, the appeal is denied.



		
	K.B. Conner
	Acting Member, Board of Veterans' Appeals



 


